

EXHIBIT 10.2

THE SCOTTS MIRACLE-GRO COMPANY
LONG-TERM INCENTIVE PLAN


RETENTION AWARD AGREEMENT FOR
THOMAS COLEMAN


THIS RETENTION AWARD AGREEMENT (this “Agreement”) between The Scotts Company LLC
(the “Company”) and Thomas Coleman (the “Participant”) (i) confirms the terms of
a cash payment (the “Cash Bonus”) and (ii) grants restricted stock units
(“RSUs”) pursuant and subject to the provisions of The Scotts Miracle-Gro
Company Long-Term Incentive Plan, as amended (the “Plan”). Each capitalized term
that is used in this Agreement and that is not defined in this Agreement has the
same meaning as the definition set forth in the Plan.
1.Promise to Stay. In consideration of the promises and consideration described
herein, including but not limited to the payment of the Cash Bonus described
below, Participant agrees to continue his employment with Company through at
least September 30, 2017, (collectively the “Stay Period”), or that if his
employment ends prior to September 30, 2017 he will not be entitled to any
unvested benefits provided under this Agreement.
2.    Retention Award. In recognition of Participant’s contributions to the
Company in his current role and in exchange for Participant’s agreement to
accept additional responsibilities with the role of SVP, Global Financial
Operations & Enterprise Performance Management Analytics, this Agreement between
Participant and the Company outlines an incentive for Participant to continue
his employment and to continue to perform all duties and services in accordance
with Company’s expectations. The Company agrees to provide the following
(collectively, the “Retention Award”):


(a)     Pre-Paid Cash Bonus. In consideration of the promises and consideration
described herein, including but not limited to Participant’s promise to continue
his employment with Company during the Stay Period, on April 12, 2013, the
Company paid Participant the cash bonus of Two Hundred Thousand Dollars and
00/100 ($200,000.00), less applicable deductions and withholdings.
(b)    Restricted Stock Unit Award. On May 8, 2013 (the “Grant Date”)
Participant was granted 9,333 RSUs and an equal number of related dividend
equivalents. The number of RSUs was determined based upon the closing price of a
share on the April 1, 2013. Each whole RSU represents the right to receive one
full Share at the time and in the manner described in this Agreement. Subject to
Section 6 of this Agreement, each dividend equivalent represents the right to
receive an amount equal to the dividends that are declared and paid during the
period beginning on the Grant Date and ending on the date the RSUs are settled
(as described in Section 5(a) of this Agreement) with respect to the Share
represented by the related RSU.
3.    Promise to Repay Cash Bonus. Participant acknowledges and agrees that he
will only earn the Cash Bonus if he continues his employment with Company
through at least April 1,




--------------------------------------------------------------------------------



2015, notwithstanding Company’s payment of the Cash Bonus. Therefore,
Participant agrees that, in the event he terminates his employment relationship
with Company at any time prior to April 1, 2015 for a reason other than death or
because the Participant is Disabled (as defined below), or if Company terminates
Participant’s employment for Cause at any time prior to April 1, 2015, the
entire Cash Bonus shall be forfeited, and Participant agrees to promptly repay
the entire Cash Bonus no later than 5 business days after his employment with
Company ceases. For purposes of this Agreement, “Cause” shall be defined as: (i)
theft, conversion, or embezzlement of Company funds or property; (ii) conviction
of any felony, or a misdemeanor involving moral turpitude; (iii) any willful,
reckless or negligent act by Participant that may impugn the good name and
reputation of Company; or (iv) willful, deliberate, or repeated violations of
Company policies or directives by Participant.
In the event the Cash Bonus is forfeited under this Paragraph 3, Participant
authorizes Company to use any and all necessary means to collect the Cash Bonus,
including but not limited to withholding any part of the Cash Bonus not
previously repaid from his final paycheck, from any severance payments due
Participant as a result of his separation from Company, or any other
compensation that may otherwise be paid to him, or turning the matter over to
legal counsel, a collection agency, or other necessary means. Participant agrees
to pay all costs and expenses, including, without limitation, court costs and
reasonable attorneys’ fees, incurred by Company in connection with collection on
or enforcement of this Agreement.
4.Vesting Of RSUs. Except as provided in Section 7 of this Agreement, the RSUs
described in this Agreement will vest as follows:


(a)
General Vesting. In general, the “Vesting Schedule” is as follows:



(i)
If Participant’s employment continues uninterrupted from the Grant Date until
September 30, 2015 (the “First Vesting Date”), 4,667 of the RSUs described in
this Agreement will become vested on the First Vesting Date;



(ii)
If Participant’s employment continues uninterrupted from Grant Date until
September 30, 2016 (the “Second Vesting Date”), an additional 2,333 of the RSUs
described in this Agreement will become vested on the Second Vesting Date; and



(iii)
If Participant’s employment continues uninterrupted from the Grant Date until
September 30, 2017 (the “Third Vesting Date”), the final 2,333 of the RSUs
described in this Agreement will become vested on the Third Vesting Date.



(b)
Accelerated Vesting. Under the following circumstances, any outstanding RSUs not
previously vested will become 100% vested earlier than as provided in the
Vesting Schedule. If Participant (1) Terminates because of Participant’s death;
(2) Terminates because Participant becomes Disabled (as defined below); or (3)
is involuntarily Terminated by the Company for a reason other than Cause, any
outstanding RSUs


2

--------------------------------------------------------------------------------



not previously vested will become 100% vested as of the date of such Termination
and will be settled in accordance with Section 5 of this Agreement. For purposes
of this Agreement, “Disabled” means (A) Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, (B) Participant is, by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than three months under an accident and health plan covering
Employees of Participant’s employer, or (C) Participant is determined to be
totally disabled by the Social Security Administration or Railroad Retirement
Board.


5.    Settlement.
(a)
Subject to the terms of the Plan and this Agreement, the Participant’s vested
RSUs, minus any shares that are withheld for taxes as provided under Section
5(c), shall be settled in a lump sum as soon as administratively practicable,
but no later than 90 days following each of the Vesting Dates described in the
Vesting Schedule, except that in the event of Termination due to Participant’s
death or Disability, 100% of the RSUs will be settled in a lump sum as soon as
administratively practicable, but no later than 60 days following the date the
RSUs become vested under Section 4. Participant’s whole vested RSUs shall be
settled in full Shares, and any fractional vested RSU shall be settled in cash,
determined based upon the Fair Market Value of a Share on the Settlement Date.

(b)
Participant will have none of the rights of a shareholder with respect to Shares
underlying the RSUs and dividend equivalents unless and until Participant
becomes the record holder of Shares issued in settlement of the RSUs and
dividend equivalents.

(c)
Participant may use one of the following methods to pay the required withholding
taxes related to the vesting of the RSUs. Participant will decide on the method
at the time prescribed by the Company. If Participant does not elect one of
these methods, the Company will apply the Net Settlement method described below:

(i)
CASH PAYMENT: If Participant elects this alternative, Participant will be
responsible for paying the Company through the Third Party Administrator cash
equal to the minimum statutory withholding requirements applicable on the RSUs.



(ii)
NET SETTLEMENT: If Participant elects this alternative, the Company will retain
the number of shares with a Fair Market Value equal to the minimum statutory
withholding requirements applicable on the RSUs.




3

--------------------------------------------------------------------------------



(d)
Normally, Participant’s RSUs will vest and be settled only under the
circumstances described above. However, if there is a Change in Control,
Participant’s outstanding RSUs will become 100% vested on the date of the Change
in Control and will be settled as described in the Plan. See the Plan for
further details.



6.    Dividend Equivalents. Participant will be entitled to receive a dividend
equivalent equal to any dividends declared and paid on each Share represented by
a related RSU, subject to the same vesting terms and conditions as the related
RSU. Any dividend equivalents described in this Section 6 that are payable with
respect to vested RSUs will be distributed to Participant in accordance with
Section 5 of this Agreement. Any such distributions will be made in (i) cash,
for any dividend equivalents relating to cash dividends and/or (ii) Shares, for
any dividend equivalents relating to Share dividends.


7.    Forfeiture.


(a)
Any RSUs and dividend equivalents that have not become vested on or before
Participant’s Termination shall be forfeited on the date of Termination.



(b)
If Participant engages in “Conduct That Is Harmful To The Company” (as described
below), Participant will forfeit his RSUs and related dividend equivalents and
must return to the Company all Shares and other amounts Participant has received
through the Plan or this Agreement. Participant shall be deemed to engage in
“Conduct that is Harmful to the Company” if, without the Company’s written
consent, Participant does any of the following within 180 days before and 730
days after Participant Terminates:



(i)
breaches any confidentiality, nondisclosure, and/or noncompetition obligations
under any agreement or plan with the Company or any Affiliate or Subsidiary;



(ii)
fails or refuses to consult with, supply information to or otherwise cooperate
with the Company or any Affiliate or Subsidiary after having been requested to
do so;



(iii)
deliberately engages in any action that the Company concludes has caused
substantial harm to the interests of the Company or any Affiliate or Subsidiary;




4

--------------------------------------------------------------------------------



(iv)
fails to return all property (other than Participant’s personal property),
including vehicles, computer or other equipment or electronic devices, keys,
notes, memoranda, writings, lists, files, reports, customer lists,
correspondence, tapes, disks, cards, surveys, maps, logs, machines, technical
data, formulae or any other tangible property or document and any and all
copies, duplicates or reproductions that Participant has produced or received or
has otherwise been provided to Participant in the course of his employment with
the Company or any Affiliate or Subsidiary; or



(v)
Engages or engaged in conduct that the Committee reasonably concludes would have
given rise to a Termination for Cause had it been discovered before Participant
Terminated.



8.    Beneficiary Designation. Participant may name a beneficiary or
beneficiaries to receive any RSUs and related dividend equivalents that vest
before Participant dies but are settled after death. This may be done only on
the attached Beneficiary Designation Form and by following the rules described
in that Form. The Beneficiary Designation Form does not need to be completed now
and is not required as a condition of receiving the RSU Award. However, if
Participant dies without completing a Beneficiary Designation Form or if
Participant does not complete that Form correctly, the beneficiary will be
Participant’s surviving spouse or, if Participant does not have a surviving
spouse, Participant’s estate.
9.    Transferring RSUs and Related Dividend Equivalents. Except as described in
Section 8, Participant’s RSUs and related dividend equivalents may not be
transferred to another person. Participant may be permitted to place RSUs and
related dividend equivalents into a trust established for Participant’s benefit
or the benefit of Participant’s family. Contact the Third Party Administrator
for further details.


10.No Promise of Continued Employment. Nothing in this Agreement shall be
construed as a promise by Company to employ Participant for the entire Stay
Period. Company retains the right to terminate Participant’s employment at any
time for any reason with or without notice. If Company terminates Participant’s
employment, Participant shall be entitled to retain the Cash Bonus, unless such
termination is for cause as defined above.
11.Miscellaneous.
(a)
No Waiver. Failure or delay by Company in exercising any right, power, or
privilege under the Agreement or failure by Company to insist upon strict
compliance with any of the terms shall not be deemed a waiver thereof, nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any right, power, or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.


5

--------------------------------------------------------------------------------



(b)
Binding Effect. This Agreement is binding on Participant and, as applicable, his
spouse, next of kin, heirs, representatives, administrators, executors,
successors, and assigns.

(c)
Choice of Law. This Award Agreement shall be governed by the laws of the State
of Ohio, excluding any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of the Plan to the substantive
law of another jurisdiction.

(d)
Entire Agreement. This Agreement sets forth the entire agreement between
Participant and Company related to the Retention Award. However, nothing in this
Agreement supersedes or modifies the terms applicable to Participant under the
Executive Severance Plan, and any prior restrictive covenants between
Participant and Company.

The undersigned have carefully read this Agreement; they know and understand its
contents; they freely and voluntarily agree to abide by its terms; and they have
not been coerced into signing it.
THOMAS COLEMAN


/s/ THOMAS COLEMAN
SIGNATURE


5/16/13
DATE




THE SCOTTS COMPANY LLC




/s/ DENISE STUMP


SIGNATURE
EVP, Global Human Resources_______
TITLE




5/14/13
DATE



6